Citation Nr: 0712760	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss, to include the issue of whether a 
rating in excess of 20 percent is warranted prior to June 
1999.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 until 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by hearing acuity at Level VI in the right ear and 
Level II in the left ear.

2.  As of June 11, 1999, the evidence showed that the 
veteran's bilateral hearing loss was manifested by hearing 
acuity at Level IX in both ears.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 60 percent for 
bilateral hearing loss, to include a rating in excess of 20 
percent prior to June 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 
(as in effect prior to and since June 10, 1999).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  For example, a 10 percent evaluation for 
bilateral defective hearing is assigned when the hearing 
acuity is at least at Level I in the better ear and Level X 
in the poorer ear, or Levels II and V, or Levels III and IV.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

At the time the veteran filed his claim, the regulations also 
provided that the use of Table VIa, which provides numeric 
designations based solely on pure tone averages, was for 
application only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both pure tone average and 
speech discrimination inappropriate.

The veteran underwent a VA audiologic examination in 
September 1993, the results of which are as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
105
105+
LEFT
60
65
60
70
75

The average pure tone threshold in the veteran's left ear was 
68 decibels.  The average pure tone threshold in the 
veteran's right ear was 95+ decibels.  The veteran also 
received a score of 88 percent for the right ear and 84 
percent for the left ear on the Maryland CNC test for word 
recognition.  These results equate to level IV for his right 
ear and level III for his left ear.

In October 1994, the veteran's private ear doctor indicated 
that the veteran had profound sensorineural hearing loss on 
the right and severe sensorineural hearing loss on the left.

Based on the results of the veteran's September 1993 
examination, the Board denied the veteran's claim for a 
rating in excess of 10 percent for hearing loss in August 
1996.  Two months later, in October 1996, the veteran 
submitted a new claim for a higher rating for hearing loss.

The veteran underwent a VA audiologic examination in December 
1996, but the examiner was unable to obtain reliable 
estimates of the veteran's hearing sensitivity.  The examiner 
noted a strong odor of alcohol on the veteran and stated that 
the veteran was not cooperative for testing.

The veteran underwent another VA audiologic examination in 
June 1997, but again the examiner was unable to obtain 
reliable estimates of the veteran's hearing sensitivity.  The 
examiner estimated that the reliability between pure tone 
thresholds was very poor, and opined that reflex thresholds 
suggested hearing thresholds that were significantly better 
than what the veteran was stating.  The examiner stated that 
he was unable to obtain the veteran's cooperation for 
testing.

The veteran underwent a VA audiologic examination in February 
1999, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
70
80
95
95
95

The average pure tone threshold in the veteran's left ear was 
91 decibels.  The veteran also received a score of 72 percent 
for the left ear on the Maryland CNC test for word 
recognition.  Accordingly, the examiner diagnosed the veteran 
with severe sensorineural hearing loss in the left ear with 
fair speech recognition, and indicated that he felt the 
results were valid.  The results for the left ear equate to 
level VII.  However, with regard to the right ear, the 
veteran would not respond to any stimuli that were presented.  
Thus, while the Stenger test for non-organic hearing loss was 
positive, the examiner was unable to obtain valid responses 
in the right ear. 

Using the results from the September 1993 VA examination for 
the right ear (Level IV) and the results from the February 
1999 examination for the left ear (Level VII), the veteran 
was assigned a 20 percent rating (effective the date of his 
claim in 1996) by a August 1999 rating decision.  This 
evaluation was then raised to 60 percent, based on a change 
in the regulations and made effective date of June 10, 1999 
(the date the new regulations became effective).  However, a 
rating in excess of 20 percent was not available prior to the 
change in regulations, because the Chief of the Audiology 
Clinic had not certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
pure tone average and speech discrimination inappropriate, 
and therefore table VIa could not be applied.

The regulations governing the rating of hearing loss claims 
were modified during the course of the veteran's appeal, and 
made effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 
1999).  The new regulations specifically stated that their 
effective date would be 30 days after their publication in 
the Federal Register, since the revisions of the sections 
addressing ear and other sense organs were part of the 
overall revision of the rating schedule based on medical 
advances, etc., and were not intended to represent 
liberalizing interpretations of the previous regulations. Id. 
at 25,205.  As such, the Board will consider all applicable 
versions of the rating criteria, but the new criteria may 
only to be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The main impact of the new regulations to this case was that 
the new regulations provided that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

It is noted that the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 
at least 55 decibels for both ears on the VA examinations 
closest to the change in regulations (September 1993 for the 
right ear and February 1999 for the left ear).  As such, 
Table VIa must be considered in addition to Table VI.  Using 
Table VIa, the veteran's left ear would be Level IX (instead 
of Level VII), and the veteran's right ear would be Level IX 
(instead of Level IV).  Level IX and Level IX equates to a 60 
percent rating.  As such, the veteran warranted a 60 percent 
rating as of the date the new regulations became effective, 
but not earlier; because, without the use of Table VIa, which 
was made possible by the regulation change, the veteran would 
only warrant a 20 percent rating for his bilateral hearing 
loss.  Given that the change in regulations may only be 
applied as of their effective date, a rating in excess of 60 
percent, earlier than June 10, 1999, is denied. 

Following the change in regulations, the veteran underwent 
another VA audiologic examination in January 2000, but the 
examiner was unable to obtain reliable estimates of the 
veteran's hearing sensitivity.  The examiner noted a strong 
odor of alcohol on the veteran, but the Stenger test for non-
organic hearing loss was positive.

At a VA audiologic examination in December 2002, the examiner 
noted that the veteran gave conflicting responses.  The 
examiner explained that a score of 60% when presented at 85dB 
HTL was not consistent with pure tones which the veteran 
claimed that he could not hear until the level of 95dB HTL, 
because the veteran would not have been able to respond to 
speech at a softer level than he could respond to pure tones.  
As such, the examiner found that while the veteran may have 
had some valid hearing loss, it could not be determined 
without full cooperation on all auditory tests.

The veteran's sister submitted a statement in November 2005 
indicating that the veteran's hearing had been poor since he 
returned from service.  However, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her opinion is insufficient demonstrate that a higher 
rating is warranted. 

In October 2005, the veteran underwent a VA examination, but 
his initial responses to pure tone were noted to be elevated 
relative to his acoustic reflex threshold levels.  The 
examiner indicated that the veteran was counseled repeatedly 
and directly that he needed to provide valid responses, but 
the veteran would not change his position of not responding 
until the stimulus was loud enough to be heard.  The veteran 
was rescheduled for additional testing, at which he 
demonstrated profound hearing loss on the right and severe 
hearing loss on the left.  Hearing aids were ordered.

The veteran underwent a VA audiologic examination in January 
2006, the results of which are as follows, with pure tone 
thresholds recorded in decibels:





HERTZ



1000
2000
3000
4000
RIGHT
60
70
75
90
LEFT
55
50
65
60

The average pure tone threshold in the veteran's left ear was 
58 decibels and in the right ear it was 74 decibels.  The 
veteran also received a score of 78 percent for the right ear 
and 92 percent for the left ear on the Maryland CNC test for 
word recognition.  The examiner indicated that while the 
results obtained at that examination were deemed to be 
reliable, a review of the veteran's claims file strongly 
suggested that "ALL hearing test results 4-15-92 and 10-6-05 
are invalid and must be discounted."

Based on the most recent results, the veteran's right ear 
would warrant a Level VI using Table VIa, and Level II using 
Table VI; and the veteran's left ear would warrant a Level II 
using Table VI, but would be ineligible for use of Table VIa 
since the decibel loss at 2000 Hertz was less than 55 dB.  As 
such, Level II and Level VI equate to only a 10 percent 
rating, which is far lower than what the veteran is currently 
receiving.

The earlier medical evidence was considered, but it fails to 
demonstrate that a rating in excess of 60 percent is 
warranted.

As the evidence fails to show that a rating in excess of 60 
percent is warranted, the veteran's claim is denied.  

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 60 percent for bilateral hearing loss, 
to include a rating in excess of 20 percent prior to June 
1999, is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


